Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is made and entered into effective as of August 13, 2019, by and
between NORTECH SYSTEMS INCORPORATED, a Minnesota corporation (“Borrower”), and
BANK OF AMERICA, N.A., a national banking association (the “Lender”).

 

RECITALS:     

 

A.          Borrower and Lender are parties to a certain Loan and Security
Agreement dated as of June 15, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). Capitalized terms
not otherwise defined in this Amendment shall have the meanings assigned to them
in the Loan Agreement.

 

B.          The Borrower has requested that the Lender (i) amend and modify
certain terms and provisions of the Loan Agreement and (ii) waive the Borrower’s
non-compliance with certain provisions set forth in the Loan Agreement.

 

C.          The Lender has agreed to grant such waiver and to so amend the Loan
Agreement upon the terms and subject to the conditions set forth in this
Amendment.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises herein set forth and for other
good and valuable consideration, the nature, receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.           Recitals. The Borrower and the Lender agree that the Recitals set
forth above are true and correct.

 

2.           Waiver.

 

   a.          Pursuant to Section 9.3.1 of the Loan Agreement, the Borrower is
required maintain a Fixed Charge Coverage Ratio of at least 1.0 to 1.0 for each
period of four Fiscal Quarters. The Borrower has informed the Lender that the
Fixed Charge Coverage Ratio for the four Fiscal Quarter period ending June 30,
2019 was less than 1.0 to 1.0. Such non-compliance with Section 9.3.1 of the
Loan Agreement constitutes an Event of Default pursuant to Section 10.1(c) of
the Loan Agreement (the “Existing Default”).

 

   b.          Borrower has requested that the Lender waive the Existing
Default. Subject to the Borrower’s full satisfaction of all conditions precedent
set forth in Section 4 below, the Lender hereby so waives the Existing Default.
The foregoing waiver shall not apply to any other provision of the Loan
Agreement or the other Loan Documents, and shall not give rise to any course of
dealing or course of performance with respect to future requests.

 

3.           Amendments.

 

  a.           Definitions.

 

  i.     Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the following definitions in their entirety as follows:

 

 

--------------------------------------------------------------------------------

 

 

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrower and its Subsidiaries for any applicable measurement period, of (a)
EBITDA minus (i) Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans) (ii) cash taxes paid and (iii) Distributions made, to
(b) Fixed Charges.

 

LIBOR: for any Interest Period, the per annum rate of interest (rounded up to
the nearest 1/8th of 1%) determined by Lender at approximately 11:00 a.m.
(London time) two Business Days prior to an interest period, for a term
comparable to such period, equal to the London Interbank Offered Rate, or
comparable or successor rate approved by Lender, as published on the applicable
Reuters screen page (or other commercially available source designated by Lender
from time to time); provided, that any comparable or successor rate shall be
applied by Lender, if administratively feasible, in a manner consistent with
market practice; and provided further, that in no event shall LIBOR be less than
zero.

 

Swap Obligations: obligations under an agreement relating to a Swap.

 

ii.     Section 1.1 of the Loan Agreement is hereby amended by inserting the
following new defined terms in their proper alphabetical order:

 

Beneficial Ownership Certification: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance satisfactory to Lender.

 

Beneficial Ownership Regulation: 31 C.F.R. §1010.230.

 

Covered Entity: (a) a "covered entity," as defined and interpreted in accordance
with 12 C.F.R. §252.82(b); (b) a "covered bank," as defined in and interpreted
in accordance with 12 C.F.R. §47.3(b); or (c) a "covered FSI," as defined in and
interpreted in accordance with 12 C.F.R. §382.2(b).

 

Swap: as defined in Section 1a(47) of the Commodity Exchange Act.

 

b.         Application of LIBOR to Outstanding Loans. Section 3.1.2(b) of the
Loan Agreement is hereby amended by adding the following sentence immediately
following the “.” at the end thereof:

 

Lender does not warrant or accept responsibility for, nor shall it have any
liability with respect to, administration, submission or any other matter
related to any rate used in determining LIBOR or with respect to any alternate
or replacement for or successor to any such rate, or the effect of any of the
foregoing.

 

c.         Inability to Determine Rates. Section 3.6 of the Loan Agreement is
hereby amended by adding the following sentence immediately following the “.” at
the end thereof:

 

Notwithstanding the foregoing, Lender may propose an alternative interest rate
for the applicable Loan, which Borrower may elect to apply to the Loan.

 

d.         Organization and Qualification. Section 8.1.1 of the Loan Agreement
is hereby amended by adding the following sentence immediately following the “.”
at the end thereof:

 

No Obligor is, or is a subsidiary of, a credit institution, investment firm, or
parent company of a credit institution or investment firm, in each case that is
established in a member state of the European Union, Iceland, Liechtenstein or
Norway, and no Obligor is a Covered Entity. The information included in the most
recently provided Beneficial Ownership Certification is true and complete in all
respects.

 

 

--------------------------------------------------------------------------------

 

 

e.          ERISA. Section 8.1.17(b) of the Loan Agreement is hereby amended by
adding the following sentence immediately following the “.” at the end thereof:

 

Borrower is not and will not be using "plan assets" (within the meaning of ERISA
Section 3(42) or otherwise) of one or more benefit plans with respect to its
entrance into, participation in, administration of and performance of the Loans,
Letter of Credits, Commitments or Loan Documents.

 

f.          Patriot Act Notice; Beneficial Ownership Regulation. Section 11.17
of the Loan Agreement is hereby amended by (a) renaming such section “Patriot
Act Notice; Beneficial Ownership” and (b) inserting the following immediately
prior to the “.” at the end thereof:

 

; including the Patriot Act and Beneficial Ownership Regulation.

 

g.          Miscellaneous; Qualified Financial Contract. Section 11 of the Loan
Agreement is hereby amended by adding new Section 11.19 to read as follows:

 

11.19.    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
or any other agreement or instrument that is a QFC (such support, "QFC Credit
Support", and each such QFC, a "Supported QFC"), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the "U.S. Special Resolution Regimes") in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

   11.19.1   Covered Party. If a Covered Entity that is party to a Supported QFC
(each, a "Covered Party") becomes subject to a proceeding under a U.S. Special
Resolution Regime, transfer of such Supported QFC and the benefit of such QFC
Credit Support (and any interest and obligation in or under such Supported QFC
and such QFC Credit Support, and any rights in property securing such Supported
QFC or such QFC Credit Support) from such Covered Party will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regimes if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. If a Covered Party or BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regimes if the Supported QFC and Loan Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a defaulting lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

 

--------------------------------------------------------------------------------

 

 

   11.9.2     Definitions. As used in this Section, (a) "BHC Act Affiliate"
means an "affiliate," as defined in and interpreted in accordance with 12 U.S.C.
§1841(k); (b) "Default Right" has the meaning assigned in and interpreted in
accordance with 12 C.F.R. §§252.81, 47.2 or 382.1, as applicable; and (c) "QFC"
means a "qualified financial contract," as defined in and interpreted in
accordance with 12 U.S.C. §5390(c)(8)(D).

 

4.     Conditions Precedent. This Amendment shall become effective upon delivery
to the Lender of the following, each in form and substance acceptable to the
Lender:

 

 a.     This Amendment, duly executed by the Borrower and the Lender.

 

 b.     A certificate of the Secretary or Assistant Secretary of Borrower that
(i) attests to and attaches a copy of the resolutions authorizing the execution,
delivery and performance of this Amendment, (ii) contains an incumbency
certificate showing the names and titles, and bearing the signatures of the
officers that are authorized to execute this Amendment, and (iii) certifies that
there has been no amendment to Borrower’s Articles Incorporation or By-Laws
since true and accurate copies of the same were last delivered and certified to
the Lender or attaches the same, and certifies that the foregoing remain in full
force and effect as of the date of this Amendment.

 

 c.     Such other documents, instruments and agreements as the Lender may
reasonably require.

 

5.    Representations; No Default. Borrower represents and warrants that: (a)
Borrower has the power and legal right and authority to enter into this
Amendment and has duly authorized the execution and delivery of this Amendment
and other agreements and documents executed and delivered by Borrower in
connection herewith, (b) neither this Amendment nor the agreements contained
herein contravene or constitute a Default or Event of Default under the Loan
Agreement or a default under any other agreement, instrument or indenture to
which Borrower is a party or a signatory, or any provision of Borrower’s
Articles of Incorporation or By-Laws or, to the best of Borrower’s knowledge,
any other agreement or requirement of law, or result in the imposition of any
lien or other encumbrance on any of its property under any agreement binding on
or applicable to Borrower or any of its property except, if any, in favor of the
Lender, (c) no consent, approval or authorization of or registration or
declaration with any party, including but not limited to any governmental
authority, is required in connection with the execution and delivery by Borrower
of this Amendment or other agreements and documents executed and delivered by
Borrower in connection herewith or the performance of obligations of Borrower
herein described, except for those which Borrower has obtained or provided and
as to which Borrower has delivered certified copies of documents evidencing each
such action to the Lender, (d) no events have taken place and no circumstances
exist at the date hereof which would give Borrower grounds to assert a defense,
offset or counterclaim to the obligations of Borrower under the Loan Agreement
or any of the other Loan Documents, (e) there are no known claims, causes of
action, suits, debts, liens, obligations, liabilities, demands, losses, costs
and expenses (including attorneys’ fees) of any kind, character or nature
whatsoever, fixed or contingent, which Borrower may have or claim to have
against the Lender, which might arise out of or be connected with any act of
commission or omission of the Lender existing or occurring on or prior to the
date of this Amendment, including, without limitation, any claims, liabilities
or obligations arising with respect to the indebtedness evidenced by any
promissory note executed by Borrower in favor of the Lender, (f) the
representations and warranties of Borrower contained in the Loan Agreement are
true and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date and (g) except as
expressly set forth in Section 2 above, no Default or Event of Default has
occurred and is continuing under the Loan Agreement.

 

 

--------------------------------------------------------------------------------

 

 

6.    Affirmation, Further References. The Lender and the Borrower each
acknowledge and affirm that the Loan Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Loan Agreement (except as amended by this Amendment) and of each of the
other Loan Documents shall remain unmodified and in full force and effect. All
references in any document or instrument to the Loan Agreement are hereby
amended and shall refer to the Loan Agreement as amended by this Amendment.

 

7.    Severability. Whenever possible, each provision of this Amendment and any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be interpreted in such manner as to be
effective, valid and enforceable under the applicable law of any jurisdiction,
but, if any provision of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.

 

8.    Successors. This Amendment shall be binding upon the Borrower and the
Lender and their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Lender and to the respective successors and
assigns of the Lender.

 

9.    Costs and Expenses. The Borrower agrees to reimburse the Lender, upon
execution of this Amendment, for all reasonable out-of-pocket expenses
(including attorneys’ fees and legal expenses of counsel for the Lender)
incurred in connection with the Loan Agreement, including in connection with the
negotiation, preparation and execution of this Amendment and all other documents
negotiated, prepared and executed in connection with this Amendment, and in
enforcing the obligations of the Borrower under this Amendment, and to pay and
save the Lender harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of this Amendment.

 

10.   Headings. The headings of various sections of this Amendment have been
inserted for reference only and shall not be deemed to be a part of this
Amendment.

 

11.   Counterparts; Digital Copies. This Amendment may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and any party to this Amendment may
execute any such agreement by executing a counterpart of such agreement. A
facsimile or digital copy (pdf) of this signed Amendment shall be deemed to be
an original thereof.

 

12.   Governing Law. This Amendment shall be governed by the internal laws of
the State of Minnesota, without giving effect to conflict of law principles
thereof.

 

13.   Release of Rights and Claims. Borrower, for itself and its successors and
assigns, hereby releases, acquits, and forever discharges the Lender and its
successors and assigns for any and all manner of actions, suits, claims,
charges, judgments, levies and executions occurring or arising from the
transactions entered into with the Lender prior to entering into this Amendment
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect which Borrower may have against the Lender.

 

14.   No Waiver. Except as expressly provided in Section 2 above, nothing
contained in this Amendment (or in any other agreement or understanding between
the parties) shall constitute a waiver of, or shall otherwise diminish or
impair, the Lender’s rights or remedies under the Loan Agreement or any of the
other Loan Documents, or under applicable law.

 

[Remainder of Page Intentionally Blank]

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as of
the date first above written.

 

BORROWER:

 

 

 

 

 

NORTECH SYSTEMS INCORPORATED

 

 

By:/s/ Constance M. Beck

Name: Constance M. Beck

Title: CFO

 

LENDER:

BANK OF AMERICA, N.A.

 

 

By: /s/ Brian Conole

Name: Brian Conole

Title: Senior Vice President

   

 

[Signature Page to Second Amendment to Loan Agreement and Waiver]

 